 Case 2:13-cv-02701-MOB ECF No. 132 filed 12/10/18               PageID.868      Page 1 of 7



                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

                                             :
 IN RE AUTOMOTIVE PARTS                      :   Master File No. 12-md-02311
 ANTITRUST LITIGATION                        :   Honorable Marianne O. Battani
                                             :
                                             :
 IN RE AIR CONDITIONING SYSTEMS              :   2:13-cv-02701-MOB-MKM
                                             :
                                             :
                                             :
 THIS DOCUMENT RELATES TO:                   :
 DIRECT PURCHASER PLAINTIFF ACTIONS          :
                                             :



               THIRD STIPULATION AND ORDER REGARDING
        EXTENSION OF TIME TO RESPOND TO PLAINTIFFS’ COMPLAINT

       WHEREAS, Direct Purchaser Plaintiffs (“Plaintiffs”) filed a Second Consolidated

Amended Class Action Complaint, ECF No. 105, (the “Complaint”) in In re AC Systems Direct

Purchaser Actions, Case No. 2:13-cv-02701 (“Action”) against the Defendants in that Action,

including Mitsubishi Heavy Industries, Ltd.; Mitsubishi Heavy Industries Climate Control, Inc.;

and Mitsubishi Heavy Industries America, Inc. (the “Mitsubishi Defendants”); and Sanden

Corporation; Sanden Automotive Climate Systems Corp.; Sanden Automotive Components

Corp.; and Sanden International (USA), Inc. (the “Sanden Defendants”); and Panasonic

Corporation and Panasonic Corporation of North America (the “Panasonic Defendants”); and

MAHLE Behr GmbH & Co. KG and MAHLE Behr USA Inc. (the “MAHLE Behr Defendants”);

and

       WHEREAS the Plaintiffs and Defendants executed and filed on July 27, 2018 a

Stipulation and Order Amending Time to Respond to Complaint (the “Initial Stipulation”); and
 Case 2:13-cv-02701-MOB ECF No. 132 filed 12/10/18                    PageID.869       Page 2 of 7



       WHEREAS, the Initial Stipulation provides that the Defendants shall answer, move, or

otherwise respond to the Complaint within sixty (60) days after the granting of the Initial

Stipulation by the Court, or by November 9, 2018; and

       WHEREAS, the Plaintiffs and Defendants executed and filed a second Stipulation and

Proposed Order Regarding Extension of Time to Respond to Plaintiffs’ Complaint on November

9, 2018, extending the time to respond to December 10, 2018; and

       NOW, THEREFORE, Plaintiffs and the Defendants, by and through their undersigned

counsel, hereby stipulate and agree to the following:

   1. The time for the Defendants to respond by answer to the Complaint shall be extended

       until January 10, 2019.



IT IS SO ORDERED.

Date: December 10, 2018                                 s/Marianne O. Battani
                                                        MARIANNE O. BATTANI
                                                        United States District Judge
 Case 2:13-cv-02701-MOB ECF No. 132 filed 12/10/18     PageID.870     Page 3 of 7



STIPULATED TO AND APPROVED BY:

Dated: December 10, 2018          /s/ Jeffrey J. Amato
                                  Jeffrey L. Kessler
                                  Eva W. Cole
                                  Jeffrey J. Amato
                                  Erica C. Smilevski
                                  WINSTON & STRAWN LLP
                                  200 Park Avenue
                                  New York, NY 10166-4193
                                  Telephone: (212) 294-6700
                                  jkessler@winston.com
                                  ewcole@winston.com
                                  jamato@winston.com
                                  esmilevski@winston.com

                                  Brandon W. Duke
                                  WINSTON & STRAWN LLP
                                  1111 Louisiana Street, 25th Floor
                                  Houston, TX 77002
                                  Telephone: (713) 651-2636
                                  bduke@winston.com

                                  Counsel for Defendants Panasonic Corporation
                                  and Panasonic Corporation of North America

Dated: December 10, 2018          /s/ William Monts (with consent)
                                  William Monts
                                  Benjamin F. Holt
                                  HOGAN LOVELLS US LLP
                                  555 Thirteenth Street NW
                                  Washington, D.C. 20004
                                  Telephone: (202) 637-5600
                                  Facsimile: (202) 637-5910
                                  benjamin.holt@hoganlovells.com
                                  william.monts@hoganlovells.com

                                  Scott T. Seabolt
                                  SEABOLT LAW FIRM
                                  17199 N. Laurel Park Drive
                                  Suite 215
                                  Livonia, MI 48152
                                  (248) 717-1302
                                  sseabolt@seaboltpc.com
 Case 2:13-cv-02701-MOB ECF No. 132 filed 12/10/18     PageID.871        Page 4 of 7



                                  Counsel for Mitsubishi Heavy Industries America,
                                  Inc.; Mitsubishi Heavy Industries, Ltd.; and
                                  Mitsubishi Heavy Industries Climate Control, Inc.


Dated: December 10, 2018          /s/ J. David Rowe (with consent)
                                  J. David Rowe
                                  Millicent Lundburg
                                  DUBOIS, BRYANT & CAMPBELL, LLP
                                  Colorado Tower
                                  303 Colorado, Suite 2300
                                  Austin, Texas 78701
                                  (512) 457-8000
                                  (512) 457-8008 (fax)
                                  drowe@dbcllp.com
                                  mlundburg@dbcllp.com

                                  Robert E. Linkin
                                  DUGGINS WREN MANN & ROMERO,
                                  LLP
                                  600 Congress Avenue, Ste. 1900
                                  P. O. Box 1149
                                  Austin, Texas 78767-1149
                                  512-744-9300 tel.
                                  512-744-9399 fax.
                                  rlinkin@dwmrlaw.com

                                  Bradley J. Schram (P26337)
                                  Matthew J. Turchyn (P76482)
                                  HERTZ SCHRAM PC
                                  1760 South Telegraph Road, Suite 300
                                  Bloomfield Hills, MI 48302
                                  (248) 335-5000
                                  bschram@hertzschram.com
                                  mturchyn@hertzschram.com

                                  Attorneys for Defendants Sanden
                                  Corporation; Sanden Automotive Climate
                                  Systems Corp.; Sanden Automotive
                                  Components Corp.; and Sanden
                                  International (USA), Inc.

Dated: December 10, 2018          /s/ Michael F. Tubach (with consent)
                                  Michael F. Tubach
                                  O’MELVENY & MYERS LLP
                                  Two Embarcadero Center, 28th Floor
Case 2:13-cv-02701-MOB ECF No. 132 filed 12/10/18     PageID.872        Page 5 of 7



                                 San Francisco, CA 94111-3823
                                 Telephone: (415) 984-8700
                                 Facsimile: (415)984-8701 (facsimile)
                                 mtubach@omm.com

                                 Counsel for Defendants MAHLE Behr
                                 GmbH & Co. KG and MAHLE Behr USA
                                 Inc.
 Case 2:13-cv-02701-MOB ECF No. 132 filed 12/10/18     PageID.873      Page 6 of 7



Dated: December 10, 2018          /s/_David H. Fink (with consent)__
                                  David H. Fink (P28235)
                                  Darryl Bressack (P67820)
                                  Nathan J. Fink (P75185)
                                  FINK + ASSOCIATES LAW
                                  38500 Woodward Ave; Suite 350
                                  Bloomfield Hills, MI 48304
                                  (248) 971-2500

                                  Interim Liaison Counsel for the Direct
                                  Purchaser Plaintiffs

                                  Steven A. Kanner
                                  William H. London
                                  Michael E. Moskovitz
                                  FREED KANNER LONDON & MILLEN LLC
                                  2201 Waukegan Road, Suite 130
                                  Bannockburn, IL 60015
                                  Telephone: (224) 632-4500

                                  Joseph C. Kohn
                                  William E. Hoese
                                  Douglas A. Abrahams
                                  KOHN, SWIFT & GRAF, P.C.
                                  1600 Market Street, Suite 2500
                                  Philadelphia, PA 19107
                                  Telephone: (215) 238-1700

                                  Gregory P. Hansel
                                  Randall B. Weill
                                  Michael S. Smith
                                  PRETI, FLAHERTY, BELIVEAU & PACHIOS
                                  LLP
                                  One City Center, P.O. Box 9546
                                  Portland, ME 04112-9546
                                  Telephone: (207) 791-3000

                                  Eugene A. Spector
                                  William G. Caldes
                                  Jonathan M. Jagher
                                  SPECTOR ROSEMAN & KORDROFF, P.C.
                                  1818 Market Street, Suite 2500
                                  Philadelphia, PA 19103
                                  Telephone: (215) 496-0300
Case 2:13-cv-02701-MOB ECF No. 132 filed 12/10/18    PageID.874     Page 7 of 7



                                 Interim Lead Counsel for the Direct Purchaser
                                 Plaintiffs
